Winslow, C. J.
Two very simple propositions govern this case and demonstrate the correctness of the judgment.
First. Under sec. 1977, Stats., a person who solicits insurance for an insurance company or collects the premium thereon is the agent of the company “to all intents and purposes,” i. e. he is in fact the company in the specific transactions named in the statute, and consequently, when he is doing any act necessary or proper in order to‘ fulfil his agency, *267his knowledge of the surrounding facts is the knowledge of the company.
Second. An insurance company receiving a premium and delivering a policy with knowledge of the existence of facts rendering the policy void by reason of some stipulation - of the policy or application to that effect, is estopped from thereafter insisting upon such stipulation. Welch v. Fire Asso. 120 Wis. 456, 98 N. W. 227; 2 Bacon, Life & Acc. Ins. (4th ed.) § 592.
In the present case Clark (i. e. the company) did not cash the check nor deliver the receipt for the premium on the 9th, but kept them until the following day, after he had learned from Vaughn of the boy’s illness and had consulted the company’s medical examiner (who was treating the boy as a physician) as to his condition. Thus he (i. e. the company) learned all that any one knew about the facts. Knowing the facts he chose to cash the check, deliver the receipt acknowledging payment of the premium, and run the risk. There was no fraud or false representation. Doubtless the agent could have returned the check and demanded back the policy after he learned of the boy’s illness, but he (t. e. the company) chose to affirm and complete the transaction and cannot now disaffirm it.
No other questions are necessary to- be considered.
By the Court. — -Judgment affirmed.